Citation Nr: 1143479	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  07-08 794	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than April 21, 2004, for assignment of a 100 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran had active duty service from August 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an August 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). The Veteran's notice of disagreement was received in May 2005.  A statement of the case was issued in January 2007, and a substantive appeal was received in February 2007. 

The Board notes that the Veteran had initiated claims for entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy, which were denied in the August 2004 rating decision.  However, his substantive appeal expressly limited his appeal to the effective date issue listed on the first page of this decision. 

In June 2010, the Board remanded the issue for a Board hearing.  In October 2011, the Veteran withdrew his request for a Board hearing.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from August 1969 to August 1971.

2.	On October 26, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


